DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 15, 2021 has been entered. Claims 1-7, 18-26, 32-37, 19, 41-48 are pending in the application. Applicant’s amendments to the claims have overcome every objection and/or 112(b) rejection previously set forth in the Non-final Office Action mailed August 13, 2021.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation “the dissolvable coating dissolves due to the anesthetic agent”. The “anesthetic agent” is only functionally recited in claim 1, so it is unclear if this is intended to be positively recited or functionally recited. For the sake of examination, the limitation will be interpreted as reciting “the dissolvable coating is configured to dissolve due to the anesthetic agent”.
Claim 45 recites the limitation “the sheath is less than 1 mm in the compressed state”. It is unclear what the compressed state of the sheath is since the “compressed state” is only referred to in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 33-34, 39, 41, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Buzot (US 2002/0143287) in view of Morriss (US 2014/0243793).
Regarding claim 1, Buzot discloses an apparatus (10, Fig 1) for delivering an article to a target tissue in a nasal cavity of a patient (Para 0068), the apparatus comprising: an elongated shaft (22, Fig 1) 
Buzot is silent regarding wherein the absorbent plug is configured to occupy a first volume in a compressed state and a second volume in an uncompressed state, wherein the second volume is greater than the first volume, and wherein the absorbent plug is configured to store an anesthetic agent and deliver the anesthetic agent to the target tissue in the nasal cavity by contacting the target tissue in the uncompressed state
Morriss teaches an apparatus (apparatus of Fig. 7A) for delivering a therapeutic agent to a target tissue in a nasal cavity of a patient (Para 0004), the apparatus comprising: an elongated shaft (240, Fig 7A) with a proximal end (end comprising connector 238, Fig 7A) and a distal end (end comprising foam contact element 234, Fig 7A); an absorbent plug (234 and 236, Fig 7A) coupled to the distal end of the elongated shaft (See Fig 7A), wherein the absorbent plug is configured to occupy a first volume in a compressed state and a second volume in an uncompressed state (Para 0077, lines 11-18), wherein the second volume is greater than the first volume, and wherein the absorbent plug is configured to store 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the absorbent plug disclosed by Buzot with the absorbent plug taught by Morriss in order to have an apparatus that can deliver therapeutic agents to mucosa targets in a nasopharyngeal space (Para 0004).
Regarding claim 2, the modified invention of Buzot and Morriss discloses the absorbent plug (234 and 236, Fig 7A -Morriss) is pre-infused with the anesthetic agent prior to an insertion into the nasal cavity to deliver the anesthetic agent (Para 0077, lines 26-27 -Morriss).
Regarding claim 3, the modified invention of Buzot and Morriss discloses the sheath (12 Fig 2 -Buzot) is translatable relative to the elongated shaft and the absorbent plug, wherein the sheath is translatable in a direction from the distal end toward the proximal end from a first position (Position of sheath illustrated in Fig 7A –Morriss) to a second position (Position of sheath illustrated in 7B –Morriss), wherein, in the first position, the sheath covers at least a portion of the absorbent plug so that the absorbent plug is in the compressed state, and wherein, in the second position, the sheath does not cover the absorbent plug and the absorbent plug is in the uncompressed state (Para 0077, lines 11-18 -Morriss).

Morriss further teaches an apparatus (device of Fig 8A) for delivering a therapeutic agent (Para 0004) comprising an elongated shaft (254, Fig 8B), an absorbent plug (256, Fig 8B), and a sheath (252, Fig 8B); wherein the elongated shaft comprises a malleable and/or flexible material (Para 0079, lines 4-5; Para 0079, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify elongated shaft disclosed by Buzot and Morriss to comprise a flexible material as further taught by Morriss in order to have an apparatus that can easily navigate within a cavity (Para 0079, lines 18-22).
Regarding claim 34, the modified invention of Buzot and Morriss discloses the absorbent plug (234 and 236, Fig 7A -Morriss) comprises a soft and absorbent material (“foam contact element”, Para 0077 -Morriss) capable of retaining the anesthetic agent prior to contacting the target tissue (Para 0077, lines 26-27 -Morriss).
Regarding claim 39, the modified invention of Buzot and Morriss discloses the removal member (19, Fig 2 –Buzot) comprises a soft material with sufficient tensile strength to provide for pulling the absorbent plug out of the nasal cavity (Para 0032, lines 5-6 -Buzot; a string is defined as a “Material consisting of threads of cotton, hemp, or other material twisted together to form a thin length” in the Oxford Dictionary. Since the material that comprises string is soft, the string itself would be soft).
Regarding claim 41, the modified invention of Buzot and Morriss discloses the elongated shaft (22, Fig 1 -Buzot) is configured to be decoupled from the absorbent plug after removal of the sheath (Para 0070 -Buzot)
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buzot (US 2002/0143287) in view of Morriss (US 2014/0243793) and further in view of Jacobsen (US 6398758).
Regarding claim 4, the modified invention of Buzot and Morriss discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the sheath comprises a dissolvable coating at least partially covering the absorbent plug in the compressed state.
Jacobsen teaches an apparatus (Device of Fig. 8) for delivering a therapeutic agent to a target tissue comprising an elongated shaft (22, Fig 8), an absorbent plug (40d, Fig 8), and a sheath (30d, Fig 8), wherein the sheath comprises a dissolvable coating at least partially covering the absorbent plug in the compressed state (Col 9, lines 16-29).
Jacobsen teaches that a retracting sheath and dissolvable sheath could be used to achieve the same result (protect the absorbent plug 40 from liquid until release is desired as described in Col 8, lines 23-25 and Col 9, lines 25-26) and thus a retracting sheath and dissolvable sheath were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Buzot and Morriss to substitute a dissolvable sheath in place of a retracting sheath, as taught by Jacobsen since it has been held that substituting parts of an invention involves only routine skill in the art.
Claims 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Buzot (US 2002/0143287) in view of Morriss (US 2014/0243793) and further in view of Gehling (US 6899700).
Regarding claim 32, the modified invention of Buzot and Morriss discloses all of the elements of the invention as discussed above. The modified invention is silent regarding a hand piece coupled to the 
Gehling teaches an apparatus (10, Fig 1) for delivering a therapeutic to a target tissue (Para 0002), the apparatus comprising: an elongated shaft (18, Fig 1); and absorbent plug (22, Fig 2); a sheath (14, Fig 1); and a hand piece (44, Fig 1) coupled to the proximal end of the elongated shaft (See Fig 1), wherein the hand piece is configured to facilitate gripping and manipulating the apparatus (Col 7, lines 21-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated shaft disclosed by Buzot and Morris to include a hand piece as taught by Gehling in order to have a finger grip that facilitates movement of the elongated shaft into the sheath (Col 7, lines 21-28).
Regarding claim 36, the modified invention of Buzot, Morriss, and Gehling disclose in a dimension transverse to a longitudinal axis of the apparatus, the hand piece (44, Fig 1 -Gehling) has a size that is larger than a size of the elongated shaft (22, Fig 1 -Buzot) to provide a larger gripping surface (See Fig 1 of Gehling wherein the hand piece 44 is larger than elongated shaft 18; Also see Col 7, lines 21-28 of Gehling)
Regarding claim 35, the modified invention of Buzot and Morriss discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the absorbent plug includes a plurality of fibers that can retain the anesthetic agent via absorption prior to contacting the target tissue.
Gehling teaches an apparatus (10, Fig 1) for delivering a therapeutic agent to a target tissue (Col 2, lines 45-50) comprising an elongated shaft (18, Fig 2), an absorbent plug (22, Fig 2), and a sheath (14, Fig 2); wherein the absorbent plug includes a plurality of fibers that can retain the therapeutic agent via 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent plug disclosed by Buzot and Morriss to include a plurality of fibers as taught by Gehling in order to have an apparatus with lower product cost since the fibers are part of a known manufacturing processes (Col 3, lines 50-53; Col 8, lines 45-49).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Buzot (US 2002/0143287) in view of Morriss (US 2014/0243793) and further in view of Voss (US 3204635).
Regarding claim 37, the modified invention of Buzot and Morriss discloses all of the elements of the invention as discussed above. The modified invention discloses the absorbent plug (234 and 236, Fig 7B -Morriss) has a second cross-sectional diameter that is greater than the cross-sectional diameter of the elongated shaft (22, Fig 2 -Buzot) when the absorbent plug is in the uncompressed state (Para 0077, lines 11-18 –Morriss; Since the absorbent plug expands into engagement with the nasal tissue, then it achieves a diameter that is greater than the elongated shaft which must be small enough to enter the nose).
However, it is silent regarding the absorbent plug has a first cross- sectional diameter that is less than a cross-sectional diameter of the elongated shaft when the absorbent plug is in the compressed state.
Voss teaches an apparatus (10, Fig 1) for delivering a therapeutic to a target tissue (Col 2, lines 21-23) comprising an elongated shaft (44, Fig 1a), an absorbent plug (42, Fig 2), and a sheath (38, Fig 1a); wherein the absorbent plug has a first cross-sectional diameter (diameter at tapered end 58, Fig 2) that is less than a cross-sectional diameter of the elongated shaft when the absorbent plug is in the compressed state (See annotated Fig 2 below).
.

    PNG
    media_image1.png
    108
    439
    media_image1.png
    Greyscale

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Buzot (US 2002/0143287) in view of Morriss (US 2014/0243793) and further in view of Mattes (US 3499447).
Regarding claim 42, the modified invention of Buzot and Morriss discloses all of the elements of the invention as discussed above, however, it is silent regarding the sheath comprises a flexible sheet that can be removed after insertion of the absorbent plug in the nasal cavity of the patient.
Mattes teaches an apparatus (device of Fig 1) for delivering a therapeutic to a target tissue (Col 1, lines 13-23) comprising an elongated shaft (13, Fig 2), an absorbent plug (12, Fig 2), and a sheath (11, 15, Fig 2); wherein the sheath comprises a flexible sheet (15, Fig 2) that can be removed after insertion of the absorbent plug in the nasal cavity of the patient (Col 4, lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath disclosed by Buzot and Morriss to also comprise a flexible sheet as taught by Mattes in order to have a sheath that can better aid the insertion of the apparatus into a body cavity (Col 3, lines 29-32; Col 4, lines 4-6).
.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Buzot (US 2002/0143287) in view of Morriss (US 2014/0243793) and further in view of Jacobsen (US 6398758) and further in view of Ikushima (US 5540945).
Regarding claim 44, the modified invention of Buzot, Morriss, and Jacobson discloses all of the elements of the invention as discussed above, however, it is silent regarding the dissolvable coating configured to dissolve due to the anesthetic agent of the absorbent plug.
Ikushima teaches a dissolvable coating is configured to dissolve due to an additive material within the active ingredient (Col 2, lines 40-43; Col 3, lines 11-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dissolvable coating and agent disclosed by Buzot, Morriss, and Jacobson to instead have a coating comprising three layers wherein the second layer is configured to dissolve due to an agent comprising the additive material that can dissolve the second layer in order to have an apparatus that only allows the drug to be released at a desired site over a desired period of time (Col 1, lines 60-66; Col 3, lines 50-63).
Claims 45 are rejected under 35 U.S.C. 103 as being unpatentable over Buzot (US 2002/0143287) in view of Morriss (US 2014/0243793) and further in view of Muni (US 2007/0129751).
Regarding claim 45, the modified invention of Buzot and Morriss discloses all of the elements of the invention as discussed above, however, it is silent regarding a cross-sectional diameter of the absorbent plug is less than 1 mm in the compressed state.
Muni teaches an apparatus (12, Fig 1) for delivering a therapeutic to a target tissue in a nasal cavity of a patient (Para 0002), the apparatus comprising an expandable plug (20, Fig 1) having a cross-sectional diameter that is less than 1 mm in the compressed state (Para 0018, lines 30-35).
.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss (US 2014/0243793) in view of Voss (US 3204635).
Regarding claim 47, Morriss discloses An apparatus (apparatus of Fig. 7A) for delivering an anesthetic agent to a target tissue in a nasal cavity of a patient (Para 0004; this is functional language and doesn’t positively recite the anesthetic, Morriss’s absorbent plug is capable of storing and delivering an anesthetic), the apparatus comprising: an elongated shaft (240, Fig 7A) with a proximal end (end comprising connector 238, Fig 7A) and a distal end (end comprising foam contact element 234, Fig 7A); 9an absorbent plug (234 and 236, Fig 7A) coupled to the distal end of the elongated shaft (See Fig 7A), wherein the absorbent plug is configured to occupy a first volume in a compressed state and a second volume in an uncompressed state (Para 0077, lines 11-18), wherein the second volume is greater than the first volume, and wherein the absorbent plug is configured to store an anesthetic agent and deliver the anesthetic agent to the target tissue in the nasal cavity by contacting the target tissue in the uncompressed state (Para 0077, lines 16-26; the reservoir 236 of the absorbent plug is pre-filled with a therapeutic agent; Similar to above, the anesthetic agent is not positively recited, thus Morriss’s absorbent plug meets the limitation since it is capable of storing and delivering an anesthetic agent), wherein the absorbent plug has a second cross-sectional diameter that is greater than the cross-sectional diameter of the elongated shaft (240, Fig 7B) when the absorbent plug is in the uncompressed state (See Fig 7B; Para 0077, lines 11-18); and a sheath (232, Fig 7A) at least partially covering the absorbent plug (See Fig 7A), wherein the sheath retains the absorbent plug in the compressed state 
However, Morriss is silent regarding the absorbent plug has a first cross-sectional diameter that is less than a cross-sectional diameter of the elongated shaft when the absorbent plug is in the compressed state.
Voss teaches an apparatus (10, Fig 1) for delivering a therapeutic to a target tissue (Col 2, lines 21-23) comprising an elongated shaft (44, Fig 1a), an absorbent plug (42, Fig 2), and a sheath (38, Fig 1a); wherein the absorbent plug has a first cross-sectional diameter (diameter at tapered end 58, Fig 2) that is less than a cross-sectional diameter of the elongated shaft when the absorbent plug is in the compressed state (See annotated Fig 2 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated shaft and absorbent plug disclosed by Morriss to be sized and shaped such that a first cross-sectional diameter of the absorbent plug is less than a cross-sectional diameter of the elongated shaft when the absorbent plug is in the compressed state as taught by Voss in order to have an apparatus wherein the resistance between the forward end of the sheath and the absorbent plug during ejection is minimized and smooth, easy passage into the cavity is facilitated (Col 7, lines 2-8).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Morriss (US 2014/0243793) in view of Voss (US 3204635) and further in view of Petrus (US 5954682).
Regarding claim 48, the modified invention of Morriss and Voss discloses a hand piece (238, Fig 7B -Morriss) coupled to the proximal end of the elongated shaft (See Fig 7B -Morriss), wherein the hand piece is configured to facilitate gripping and manipulating the apparatus (the larger diameter of the connector 238 compared to the elongated shaft 240, allows it to be more easily handles), however, it is 
Petrus teaches an apparatus (2, Fig 1) for delivering an anesthetic agent to a target tissue in a body cavity (Col 3, lines 23-27; Col 7, lines 36-38), the apparatus comprising an elongated shaft (8, Fig 1) and an absorbent plug (4, Fig 1), wherein the elongated shaft (8, Fig 1) is configured to be decoupled from the absorbent plug (4, Fig 1) (Col 5, line 64 – Col 6, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Morriss and Voss to further have the elongated shaft decouple from the absorbent plug leaving behind the absorbent plug coupled to a string 6 within the body cavity as further taught by Petrus, resulting in the elongated shaft (and thus the hand piece that is connected to the elongated shaft) decoupling from the absorbent plug after removal of the sheath (which is removed after placement of absorbent plug as described in Para 0077, lines 11-18 of Morriss), in order to have an apparatus that allows for long-term, in-place treatment of conditions within body cavities (Col 3, lines 5-9).
Response to Arguments
Applicant’s arguments regarding Petrus failing to teach the removal member is housed entirely in the elongated shaft have been fully considered but are moot in view of the current rejection that relies on Buzot to teach hat limitation.
Applicant’s argument regarding Gehling failing to teach the limitations of claim 37 have been fully considered but are moot in view of the current rejection that relies on Voss to teach the limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783         /TIFFANY LEGETTE/                                                    Primary Examiner, Art Unit 3783